IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DELAWARE AVENUE DEVELOPMENT                : No. 91 EAL 2019
CORPORATION,                               :
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
EB WATERFRONT DEVELOPMENT L.P.             :
AND LIBERTY LANDING ASSOCIATES,            :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.